Citation Nr: 0123940	
Decision Date: 10/02/01    Archive Date: 10/09/01

DOCKET NO.  99 14-690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 22, 1948 to April 
19, 1952, from November 30, 1957 to November 29, 1960, and 
from July 9, 1963 to May 31, 1977.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision, which denied 
service connection for the cause of the veteran's death on 
the basis that the appellant's claim was not well grounded.


REMAND

The appellant contends that the veteran's death was in large 
measure caused by chronic obstructive pulmonary disease 
(CPOD) secondary to his tobacco use, which resulted from 
nicotine dependence acquired during active military service.

Dependency and indemnity (DIC) benefits are payable to a 
surviving spouse of a qualifying veteran who died from a 
service-connected disability.  38 U.S.C. § 1310 (West 1991).  
A veteran's death is service connected where a service-
connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a) (2001).  A 
service-connected disability is the principal cause of death 
when that disability, "singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto."  38 C.F.R. § 3.312(b) 
(2001).  To be a contributory cause of death, the disability 
must have "contributed substantially or materially" to death, 
"combined to cause death," or "aided or lent assistance to 
the production of death." 38 C.F.R. § 3.312(c) (2001).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in 

the active military service or, if preexisting service, was 
aggravated by it.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

While 38 U.S.C.A. § 1103 (West Supp. 2001) prohibits the 
award of service connection for death or disability resulting 
from injury or disease attributable to tobacco use during 
service, it applies only to claims filed after June 9, 1998.  
See also 38 C.F.R. § 3.300(a)(2001).  Since the appellant 
filed her claim before that date, the law prohibiting such an 
award is inapplicable to this claim.

Service connection for disability or death attributable to 
tobacco use after service based on nicotine dependence 
arising in service, and therefore being secondarily service 
connected pursuant to 38 C.F.R. § 3.310(a), depends upon 
whether nicotine dependence may be considered a disease for 
purposes of the laws governing veterans' benefits, whether 
the veteran acquired a dependence on nicotine in service, and 
whether that dependence may be considered the proximate cause 
of disability or death resulting from the use of tobacco 
products by the veteran.  Adjudication personnel-applying 
established medical principles to the facts of particular 
claims-must answer these questions.  If the answer to these 
questions is in the affirmative, then secondary service 
connection may be awarded.  VAOPGCPREC 19-97 (May 13, 1997).

"Nicotine dependence is a medical question that must be 
answered by a medical opinion or diagnosis."  See Davis v. 
Principi, 13 Vet. App. 178, 184 (1999).  Lay testimony that 
the veteran was nicotine dependent during service is not 
competent evidence on this point.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992). Routen v. Brown, 10 Vet. App. 
183, 186 (1997)("[w]hile the appellant is certainly capable 
of providing evidence of symptomatology, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge, such as the condition causing or aggravating the 
symptoms").  

The evidence of record in this case includes a marriage 
certificate reflecting that the appellant and the veteran 
were married in December 1970 and a death certificate showing 
that the veteran died in June 1993.  The death certificate 
indicates that the immediate cause of death was 
cardiopulmonary arrest due to multiple organ failure, with 
severe chronic obstructive pulmonary disease, myocardial 
infarct, congestive heart failure, and status post transverse 
colectomy as underlying causes.  

VA treatment records from October 1990 reflect that, during 
smoking cessation treatment, an examiner found that the 
veteran had moderate nicotine dependence.  A November 1990 VA 
treatment record shows the veteran attended a smoking 
cessation group, during which he reported a history of 
smoking 15 cigarettes per day, down from 20 cigarettes per 
day.  A VA progress note dated in April 1991 records a 
diagnosis of severe COPD, with a 1/2 pack per day smoking habit 
and a history of smoking about 50 packs per year.  
Additionally, VA treatment records in September 1991 show 
that the veteran was hospitalized with a diagnosis of COPD, 
hyperlipidemia and a history of depression.  Finally, during 
an October 1991 VA examination the veteran reported having 
difficulty breathing since 1972.

In a February 1998 questionnaire, the appellant indicates 
that smoking caused the veteran's COPD and that the veteran 
began smoking heavily in 1962 while serving in the military.  
The appellant further reports that the veteran continued 
smoking until his death.  In an August 1998 letter, the 
appellant's sister reports that during the past 20 years that 
she knew the veteran, he smoked.  She concluded that he was a 
chain smoker.

In support of her contention that the veteran became nicotine 
dependent during service, the appellant stated in her notice 
of disagreement that, "Central Medical Consultants affirmed 
that my husband was nicotine dependent (1/2 PPD which 
constitutes dependence) for at least 30 years 1972-1992."  
With respect to this report, the Board notes that the claims 
file includes only the first page bearing a stamp showing 
receipt in February 1998.  This page reflects a history of 
smoking 1/2 pack a day for 30 years.  In December 1998, the RO 
received a document noted as "Page 4" and in a similar font 
as the previously received first page of the report.  

Notably, neither page includes a conclusion that nicotine 
dependence was acquired during service.  Inasmuch as the 
appellant specifically indicates that this report shows 
nicotine dependence sufficient to substantiate her claim, the 
RO should ensure that a complete copy of the report is 
obtained and if not, explain why such evidence could not be 
obtained.  

The Board observes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(Act), Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
which made significant changes in the law.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  VA has promulgated regulations to implement the 
provisions of that Act.  66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  This new law is applicable to 
all claims filed on or after the date of the Act, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (West Supp. 2001); see also 
Holliday v. Principi, 14 Vet. App. 280 (2001).  The changes 
include an enhanced duty to notify the claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits, and the elimination of the concept of a 
well-grounded claim.  Further, the changes redefine the 
obligations of VA with respect to the duty to assist, 
including the requirement that the RO make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
the claim, upon receipt of a substantially complete 
application for benefits.  66 Fed. Reg. 45,630-31 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).

In light of the above-noted elimination of the concept of a 
well-grounded claim, which in this case was the RO's basis 
for denying the claim, the RO should re-evaluate the claim 
and apply the new notice and duty-to-assist standards.  

With respect to the newly imposed notice requirements, the RO 
notified the appellant by letters-dated in July and August 
1993-of the need for additional evidence to substantiate the 
claim.  In particular, the RO requested the death 

certificate and records of the veteran having been treated 
for the claimed disorder within one year of service.  The 
Board also observes that the November 1998 rating decision, 
which was provided to the appellant, expressly advises that 
absent from the claims file is any evidence of a relationship 
between the veteran's military service and his death 
resulting from COPD.  Further, that rating decision noted 
that there was no medical evidence that nicotine dependence 
started in service.  That said, in light of the new statutory 
and regulatory notice requirements, and given that a remand 
is appropriate for other reasons, additional notice to the 
appellant as to what additional evidence is needed to 
substantiate her application, is warranted.  

Lastly, since there is competent evidence that a lung and 
heart disability existed at the time of the veteran's death, 
and because the appellant has asserted that an association 
exists between such disability and military service, a 
medical opinion regarding the existence of a link between the 
veteran's military service and the cause of his death is 
necessary.  38 U.S.C.A. § 5103A (d) (West Supp. 2001). 

Accordingly, the case is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
as implemented by the newly promulgated 
VA regulations, is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures found at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001) and 66 Fed. Reg. 
45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R 
§ 3.159) are fully satisfied. 

2.  These actions include asking the 
appellant to furnish any additional 
information regarding medical 

evidence of treatment for the veteran's 
heart disability, COPD or nicotine 
dependence, that is not already part of 
the record.  The RO should assist the 
appellant in obtaining such evidence 
and should contact any identified 
caregivers to obtain relevant records.  
The RO should request that the 
appellant provide information regarding 
missing pages from the February 1992 
report by Central Medical Consultants.  
The RO should assist the appellant in 
obtaining the full report.  If it is 
not possible to obtain the report, the 
reasons should be noted in the claims 
file.  The RO should also search for 
complete copies of the veteran's 
terminal hospital records and all 
relevant records maintained by Central 
Medical Consultants.  

3.  After the above-requested 
development is completed, the RO should 
seek a review of the record by an 
examiner with expertise in disease 
processes such as the veteran had.  The 
review should include consideration of 
the appellant's statements regarding 
the onset of the veteran's use of 
tobacco and his continued use 
thereafter.  The examiner should render 
an opinion on whether it is as likely 
as not that the veteran acquired 
nicotine dependence during military 
service.  If the examiner concludes 
that it is as likely as not, then 
he/she should also opine as to whether 
the nicotine dependence is related to 
the veteran's continued tobacco use 
after service and contributed to the 
veteran developing heart disease and/or 
COPD that in turn contributed to his 
demise.  


4.  The RO should ensure that the 
examiner's report complies with this 
remand.  If the report is insufficient, 
the RO should return it to the examiner 
with instructions to take necessary 
corrective action. 

5.  The RO should undertake any 
additional evidentiary development 
suggested by the evidence obtained as a 
result of the requests above.  After 
all notice requirements have been 
satisfied, and the duty to assist has 
been fulfilled, the RO should re-
adjudicate the claim.  If the benefit 
sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued that addresses all the relevant 
evidence.    

After the appellant and her representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the appellant until she receives 
further notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court. See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal. 38 C.F.R. § 20.1100(b) (2001).

